UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7219


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTOINE TAVARES SMITH,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:03-cr-00110-FDW-1)


Submitted:    October 15, 2009              Decided:   October 21, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antoine Tavares Smith, Appellant Pro Se.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Antoine   Tavares   Smith   appeals   the   district   court’s

order denying relief on his motion for reduction of sentence

filed pursuant to 18 U.S.C. § 3582(c)(2) (2006).           We find no

reversible error and we thus affirm for the reasons stated by

the district court.    United States v. Smith, No. 3:03-cr-00110-

FDW-1 (W.D.N.C. Apr. 16, 2009).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED




                                  2